USCA4 Appeal: 22-6333      Doc: 7        Filed: 09/27/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6333


        JASON ANTONIO WEST,

                            Petitioner - Appellant,

                     v.

        STATE OF SOUTH CAROLINA,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Margaret B. Seymour, Senior District Judge. (2:20-cv-02131-MBS)


        Submitted: September 22, 2022                               Decided: September 27, 2022


        Before WILKINSON, DIAZ, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Jason Antonio West, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6333         Doc: 7       Filed: 09/27/2022      Pg: 2 of 2




        PER CURIAM:

               Jason Antonio West seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and denying relief on West’s 28 U.S.C. § 2254

        petition. The order is not appealable unless a circuit justice or judge issues a certificate of

        appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

        § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

        standard by demonstrating that reasonable jurists could find the district court’s assessment

        of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

        (2017). When the district court denies relief on procedural grounds, the prisoner must

        demonstrate both that the dispositive procedural ruling is debatable and that the petition

        states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

        134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that West has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         DISMISSED




                                                      2